Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Status
In response to the election filed 4/7/2022, claims 1-16 and 28 were withdrawn. Claims 1-28 are pending, and claims 17-27 are under examination.
Election/Restrictions
Applicant’s election without traverse of claims 17-27 in the reply filed on 4/7/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "machine learning engine" in line 7 whereas claim 25 further refers to “the maching engine,” and claim 26 further refers to “the machine learning.” Given this inconsistency, it is unclear how to construe the limitation "machine learning engine" in claim 17 because it can be interpreted as machine learning engine, matching engine, or machine learning [algorithm itself]. For similar reasons, dependent claims thereof are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 17 recite(s) 
receiving a digital natural language transcript of an individual in response to questions; 
converting the transcript to a predetermined form; 
extracting linguistic features from the transcript; 
assigning the extracted features automatically to at least one of a plurality of predetermined categories; 
scoring the assigned features by machine learning engine based on predetermined indicators; 
producing a risk of violence score for the individual to prevent violence.
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “digital,” and “machine learning engine” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a teacher asking students questions; and determining a risk of violence based on the questions. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Alternatively, the non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “digital,” and “machine learning engine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses determining a risk of violence in response to answer to questions.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “digital,” and “machine learning engine”.
The “digital” in the aforementioned steps is recited at a high-level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
The “machine learning engine” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally linking the use of the aforementioned concept to a particular technological environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 18-27 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea1. The claim recites the additional limitations of “multivariate logistic regression with L1 and L2 normalization; support vector machines with polynomial and radial basis function kernels; artificial neural networks; decision trees; and random forests” [claim 25], and “best-first search algorithm” [claim 26], which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. In particular, the additional elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. Further, the background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the examiner takes OFFICIAL NOTICE that the aforementioned additional elements are well-known, routine and conventional activity. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al.; “Profiling school shooters: automatic text-based analysis”; Frontiers in Psychiatry — Methods Article: 2015, hereinafter Neuman.
Regarding claim 17, Neuman discloses an automated method for assessing risk of violence (Abstract) comprising: 
receiving a digital natural language transcript of an individual (p. 3, Section “The Data”: “Most of the texts were downloaded from a site dedicated to the study of mass shooters ... For gaining comparative insights, we used the Blogs Authorship Corpus (17) and selected blogs written by males from the age of 15–25, ages approximately overlapping those of the school shooters. Overall, we analyzed the blogs written by 6056 subjects.”); 
converting the transcript to a predetermined form (p. 3, Section “Analysis and Results – Text Processing”: “we use Stanford Part-of-Speech Tagger (18)”); 
extracting linguistic features from the transcript (p. 3, Section “Analysis and Results – Text Processing”: “extract from the text (i.e., the blog or the text written by the shooter) only three parts of speech categories: nouns, verbs, and adjectives”); 
assigning the extracted features automatically to at least one of a plurality of predetermined categories (p. 3, Section “Analysis and Results – Text Processing”: “The words were identified by Neuman and Cohen (11) based on the DSM-V criteria and Millon’s Personality traits.”); 
scoring the assigned features by machine learning engine based on predetermined indicators (p. 3, Section “Analysis and Results – Text Processing”: “Overall, we have analyzed 13 vectors; each text was automatically analyzed and its similarity score to the above vectors/variables was determined. In other words, for each text we analyzed, we automatically produced 13 scores. Based on Neuman and Cohen (11), these scores aim to represent the degree to which a certain personality dimension or behavior appears in the text..”); 
producing a risk of violence score for the individual to prevent violence (p. 3, Section “Analysis and Results – Text Processing”: “The higher the produced score, the greater is the expression of the supposed dimension (e.g., vengefulness) in the text.”).
Neuman further suggests to use the prediction model for qualified psychiatrist or psychologist, who will be trained to work with such a procedure ((p. 4, Section “Discussion”) but does not explicitly disclose that receiving the transcript in response to questions.
The examiner takes OFFICIAL NOTICE that surveying necessary information through open end questions, was old and well known in the art at the time of applicant's invention, as it provides means to generate collect the necessary information directly from targets and, therefore, enable to collect relevant data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 18, Neuman further discloses that converting of a digital natural language transcript to a predetermined form comprises at least one of: tokenizing and lemmatizing the digital transcript; removing punctuation from the transcript; and converting negated and temporal terms (p. 3, Section “Analysis and Results – Text Processing”: “we use Stanford Part-of-Speech Tagger (18) and extract from the text (i.e., the blog or the text written by the shooter) only three parts of speech categories: nouns, verbs, and adjectives.”).

Regarding claim 19, Neuman further discloses that the extraction of features from the transcript comprises: extracting a first feature set into semantic meaning categories; and extracting a second feature set of term frequency and inverse transcript frequency (p. 3, Section “Analysis and Results – Text Processing”: “we selected the 10 most frequent nouns, the 10 most frequent verbs, and the 10 most frequent adjectives … The words were identified by Neuman and Cohen (11) based on the DSM-V criteria and Millon’s Personality traits.”).

Regarding claim 20, Neuman further discloses that the extraction into semantic meaning categories are comprised of: a linguistic inquiry and word count dictionary mapping specific words into a first plurality of categories; and using word embedding to cluster words into a second plurality of word categories (p. 2, Section “The Methodology: Vectorial Semantics and Personality Assessment”: “The methodology is based on vector space models of semantics (12). Vector space models of semantics suggest that the meaning of a word(s) can be identified by analyzing words co-occurring with our target word in a given context”; p. 3, Section “Analysis and Results – Text Processing”: “Overall, we have analyzed 13 vectors; each text was automatically analyzed.”).
Neuman does not explicitly discloses that the number of first plurality is 45, and the number of the second plurality is 100.
It would have been obvious to one having ordinary skill in the art at the effective filing date to categorize linguistic categories into various size such as 45 or 100, since such a modification would have involved a mere change in the size of a categories generated from the given texts given that such change is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 21, Neuman further discloses that the extracting of a second feature set further comprises capturing both semantic and context information (p. 2, Section “The Methodology: Vectorial Semantics and Personality Assessment”: “Vector space models of semantics suggest that the meaning of a word(s) can be identified by analyzing words co-occurring with our target word in a given context.”;).

Regarding claim 22, Neuman further discloses that the predefined categories include at least one of the following: expression of negative feelings, thoughts, or acts of others, expression of positive feelings, thoughts, or acts of the individual, expression of family discord or tragedies, expression of violent acts or thoughts by the individual, and expression of protective factors (p. 3, Section “Analysis and Results – Text Processing”: “The words were identified by Neuman and Cohen (11) based on the DSM-V criteria and Millon’s Personality traits. The vectors were as follows: 1. DEP: Sad, lonely, hopeless, worthless. 2. PPD: suspicious, hypersensitive, wronged, hostile. 3. NPD: arrogant, manipulative, egocentric, insensitive. 4. SCHYZO: detached, avoidant, lonely, indifferent.”).

Regarding claim 23, Neuman further discloses that the predefined categories further comprise at least one of the following: expression of psychiatric diagnosis or symptoms, expression of negative feelings, thoughts, or acts of the individual expression of illegal acts or contact with the judicial system by the individual, engaging in violent acts or thoughts of the individual, expression of self-harm thoughts or acts of the individual, and violent media or video games (p. 3, Section “Analysis and Results – Text Processing”: “In addition to the four personality vectors mentioned above, and based on Neuman (6) theorization of revenge, we used nine additional word vectors: 1. Hopeless: hopeless, desperate 2. Lonely: lonely, lonesome 3. Helpless: helpless, defenseless 4. Pain: pain, misery, agony 5. Revengeful: revengeful, vengeful, vindictive 6. Chaotic: chaotic, disordered 7. Unsafe: unsafe, insecure 8. Abandoned: abandoned, deserted 9. Humiliated: humiliated, shamed”).

Regarding claim 24, Neuman further discloses that the pre-defined categories further comprise expression of verbal or physical response due to emotions of the individual (p. 3, Section “Analysis and Results – Text Processing” includes revengeful).

Regarding claim 25, Neuman further discloses that the matching engine comprises at least one of: multivariate logistic regression with L1 and L2 normalization; support vector machines with polynomial and radial basis function kernels; artificial neural networks; decision trees; and random forests (p. 3, Section “Analysis and Results – Text Processing”: “we used the vectorial semantics model developed by Turney”).

Regarding claim 26, Neuman further discloses that the machine leaning further comprises the use of a best-first search algorithm to select and identify key features most closely indicative of risk of school violence (p. 4, Section “The Ranking and Prioritization Procedure”: “For ranking and prioritizing our texts, we used all of the dimension scores described above (e.g., the NPD score) and used them as independent variables for predicting a categorical dependent variable (i.e., shooter or non-shooter). We used several models for prediction and ranked our texts in descending order according to their predicted probability for being a text written by a school shooter.”).

Regarding claim 27, Neuman in view of Official Notice further discloses that the questions comprise an open-ended format (See the supra official notice on claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner acknowledges that claim 18 recites “converting of a digital natural language transcript to a predetermined form comprises at least one of: tokenizing and lemmatizing the digital transcript; removing punctuation from the transcript; and converting negated and temporal terms,” and claims 19 and 20 recite “extraction.” However, Examiner construes that removing punctuation or extracting semantic meaning from words can be surely performed mentally, and do not consider them as additional elements.